DETAILED ACTION
This Office action is in response to the remarks of May 19, 2021.
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,781,341 is withdrawn in view of the terminal disclaimer submitted May 19, 2021.  
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,036,952 is withdrawn in view of the terminal disclaimer submitted May 19, 2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MITSUKURA et al (2012/0248632).
The claimed invention recites the following:
    PNG
    media_image1.png
    289
    655
    media_image1.png
    Greyscale

Table 1, page 23, in any of Examples 1-6, see below:
    PNG
    media_image2.png
    447
    610
    media_image2.png
    Greyscale

The alkali-soluble resin PI-1 is found on paragraph [0250] on page 21 having a molecular weight of 32,000 which is in the range as recited in claim 1 and formulated in a composition as 
    PNG
    media_image3.png
    313
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    417
    media_image4.png
    Greyscale

MITSUKURA et al lacks the claimed dissolution rate, however the presence of a polyimide resin having a molecular weight in the range of 20,000 to 70,000 Daltons would possess the same or similar properties with the same or similar polymerizable compounds and photoinitiator.  Absent any objective evidence to show that the prior art composition has a dissolution rate outside the claimed range the rejection remains.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to duplicate the examples in MITSUKURA et al with the reasonable expectation of having a composition which is provides a photosensitive adhesive composition which has thermal press bondability and sufficient airtight sealing properties can be obtained.
The rejection is repeated in view of the fact that Example P-I disclose two diamines used to make the polyimide wherein one of the diamines is the following 2,2-bis(3-amino 4-hydrophenyl) hexafluoropropanes shown below which has no siloxane.  This polyimide is prepared from at least one diamine (below) that excludes a siloxane diamine:

    PNG
    media_image5.png
    143
    363
    media_image5.png
    Greyscale

The rejection is repeated and made final.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art references of record in the case anticipate or render obvious the diamine recited in claim 2 or 3.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KAMADA et al (6,599,675) is cited of interest as disclosing polyimide resins having no siloxane diamine as seen in the abstract:

    PNG
    media_image6.png
    651
    472
    media_image6.png
    Greyscale

OKADA et al (2004/0235992) and (7,141,614) disclose polyimide resins having both diamines having siloxane bonds and those without.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
August 19, 2021